DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/09/2020 has been entered.
Accordingly claims 1-14 remain pending.
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 1-4, 8, 10-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Asbury (US 20130074708 herein after Asbury A) in view of Asbury (US 2013/0074707 herein after Asbury B).

Regarding claim 1, Asbury A teaches (Fig-5) A mesh drum (14) for juice extraction, comprising: 
a mesh plate (tapered wall of 14 having screen 50) formed in a truncated conical hollow shape (see conical shape of 14 in figure 5) which is opened vertically (see open top of conical shape of 14 in figure 5) and is gradually reduced in diameter as it goes toward the bottom from the top (see smaller base of 14 in figure 5), and having a plurality of mesh holes (“filter screen 50” [0025]) formed on a side wall thereof so as to penetrate through the inner and outer wall surfaces thereof (nature of “filter screen”); 
at least one wall blades (58 that extends above mesh holes, see figure 5) formed protrudingly on an inner circumferential surface of the mesh plate in the longitudinal direction of the mesh drum in such a manner as to position in proximity to screw spirals (72) of a feed screw rotating inside the mesh plate (screw 16 rotates causing pressure at level of mesh holes 50 “The at least one filter screen 50 is made from stainless steel or any other suitable material that is easy to clean and capable of withstanding pressure from the auger 16 when the vertical juice extractor 10 is in use.” [0025]); and 
at least one grinding blade (58 that is below mesh holes (50)) formed on the inner circumferential surface of a lower portion of the mesh plate (little weight is given to location of “lower” in “a lower portion of the mesh plate” other than a grinding blade is located below the mesh holes of said lower portion) in the longitudinal direction of the 
wherein the at least one grinding blades are arranged such that a distance between the grinding blades are shorter than a distance between the wall blades (see great number of grinding blade 58 over wall blade 58, further the wall is conical and the spacing of lower blades when continuous to a top portion would inherently be spaced closer);
wherein the at least one grinding blades do not extend above the plurality of mesh holes (grinding blades, as designated above, terminate below mesh holes 50, see figure 5).
Asbury A is silent regarding wherein the at least one grinding blades are extended from a lowermost end of the mesh plate.
However Asbury B teaches (Fig-1-2-5) wherein the at least one grinding blades (42) are extended from a lowermost end of the mesh plate (42 extends below mesh holes 47 to the end of the wall thereon, see figure 5), 
The advantage of the at least one grinding blades are extended from a lowermost end of the mesh plate, is to provide additional extraction of juice “As food passes through to the second end 40 of the compression chamber 16, an increased pressure between the second end 56 of the auger 18, including ribs 60, and the second end 40 of the compression chamber 18, including the ribs 42, extracts additional juice.” [0036].


Regarding claim 2, Asbury A discloses the mesh drum according to claim 1, Asbury A further discloses (Fig-5) wherein the mesh plate comprises at least one reinforcing ribs (portion of at least one of 58 at and or above mesh holes 50 would provide an amount of reinforcing, it is unclear how a reinforcing rib is structurally different to a grind blade) protrudingly formed on the inner circumferential surface thereof so as to position above the grinding blades (see grinding blades 58 below mesh holes 50).

Regarding claim 3, Asbury A discloses the mesh drum according to claim 1, Asbury A further discloses (Fig-5) wherein the mesh plate comprises a reinforcing ring (see exterior structure of 14 having circular ring shape) formed on the outer circumferential surface thereof so as to prevent deformation of the mesh plate (formed materials inherently provide an amount deformation resistance).

Regarding claim 4, Asbury A teaches the mesh drum according to claim 1, Asbury A further discloses (see re-annotated figure 5 below) wherein the outer circumferential surface of a lower end of the mesh plate is reinforced by a lower end ring (little structural weight is given to the term “ring”, because the conical profile of 
    PNG
    media_image1.png
    470
    725
    media_image1.png
    Greyscale



Regarding claim 8, Asbury A discloses the mesh drum according to claim 1, Asbury A further discloses wherein the plurality of mesh holes are increased in diameter as it goes toward the outside from the inside of the mesh plate (“The first diameter 54 of each filter opening is smaller than the second diameter 56. The smaller first diameter 54 

Regarding claim 10, Asbury A discloses the mesh drum according to claim 1, Asbury A further discloses (Fig-5) wherein the protruding height of each wall blade is formed in such a manner that the wall blade is gradually inclined downwardly as it goes toward the bottom from the top of the mesh drum (wall blade 58 extending over mesh holes 50, decreases protruding distance from drum as it goes toward the bottom, see figure 5).

Regarding claim 11, Asbury A discloses a juice extractor comprising: the mesh drum according to claim 1;
 Asbury A further discloses (Fig-1-3-5) a main body (40) in which a motor (42) as a drive source is mounted and from which a drive shaft (62) of the motor is extended to the outside; 
a feed screw (16) connected to the drive shaft to receive a rotary force from the drive shaft (“The motor 42 rotates the transmission shaft 62 of the auger 16” [0037]), accommodated surroundingly in the mesh drum (see figure 3 having component nested), and having screw spirals protrudingly formed on the outer circumferential surface thereof so as to be inclined downwardly (16 is “auger”, incline of auger blades is relative to direction of rotation); 

a hollow through-part (64) protrudingly formed at the center of a lower portion thereof, the hollow through-part having a through-hole (where shaft 62 extends there through) formed at the center of an upper portion thereof so as to allow the drive shaft to pass therethrough (“A first end of the transmission shaft 62 extends through an aperture 64 located at a center of the bottom portion 32 of the bowl 22, and connects to the motor 42.” [0028]) and an annular discharge groove (see figure 6, path of juice coffined by annular wall 22 towards outlet 34 and path of draff along annular wall 32 towards outlet 36 ) formed at the outer peripheral edge of a lower portion (lower portions of 22/32) thereof; and 
a draff outlet port (36) and a juice outlet port (34) formed respectively at one side (where 36 attaches) and the other side (where 34 attaches) of the discharge groove so as to be spaced apart from each other and fluidically communicate with the outside (see side positions of outlets 34/36 in figure 5); and 
a cover (26) detachably coupled to the upper portion of the housing (“a lid 26 that is removably connected to the bowl 22” [0020]) and including an inlet port (28) formed at an upper portion thereof.

Regarding claim 12, Asbury A discloses the juice extractor according to claim 11, Asbury A further discloses wherein the feed screw includes at least one crushing spirals (see figure 3 showing spiral blades 72 of auger 16 contacting blades below mesh holes 

Regarding claim 14, Asbury A discloses the juice extractor according to claim 11, Asbury A further discloses further comprising a rotary brush (18) positioned between the housing (22) and the mesh drum (14) (see figures 3 and 5) and opened at the top and bottom thereof (see open construction of 18 in figure 5), the rotary brush including a blade (78) made of a soft material formed at a side thereof so as to be brought into close contact at a distal end thereof with the inner circumferential surface of the housing and the outer circumferential surface of the mesh drum (blade contact cleans mesh drum “brush 78 prevents a residue build-up in the filter openings 52 allowing for more juice to pass through the filter openings 52.” [0041]).

Claims 5-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Asbury A in view of Asbury B and in further view of Young (KR 20120048224, herein after Young C).

Regarding claim 5, Asbury teaches the mesh drum according to claim 4, Asbury A is silent regarding wherein the lower end ring is partially bent inwardly at a lower end 
However Young C teaches (Fig-3-6) wherein the lower end ring (generally 51/52/53) is partially bent inwardly (from 53 to 58) at a lower end thereof to form the bottom ring, and the bottom ring includes a plurality of guides (52) formed protrudingly upwardly from the top of the inner circumferential surface thereof (discharge blade 52, further details see page 9 of 11, 2nd to 5th paragraphs).
The advantage of wherein the lower end ring is partially bent inwardly at a lower end thereof to form the bottom ring, and the bottom ring includes a plurality of guides formed protrudingly upwardly from the top of the inner circumferential surface thereof, is to assist pushing out debris (page 9 of 11, 2nd to 5th paragraph).
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Asbury with Young C, by adding to the filter apparatus of Asbury, the debris guiding ring grove system of Young C, to assist pushing out debris.

Regarding claim 6, Asbury A discloses the mesh drum according to claim 4, Asbury A is silent regarding wherein the lower end ring is partially bent inwardly at a lower end thereof to form the bottom ring and the bottom ring has an annular discharge groove formed on the top surface thereof so as to allow the draff to be discharged therethrough.
However Young C teaches (Fig-3) wherein the lower end ring (generally 51/52/53) is partially bent inwardly (groove 53 to center hole 58 within mandrel 50) at a 
The advantage of the lower end ring is partially bent inwardly at a lower end thereof to form the bottom ring and the bottom ring has an annular discharge groove formed on the top surface thereof so as to allow the draff to be discharged therethrough, is to assist push out debris (page 9 of 11, 2nd to 5th paragraph).
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Asbury with Young C, by adding to the ring of Asbury, the debris guiding ring grove system of Young C, to assist pushing out debris.

Regarding claim 7, Asbury A teaches the mesh drum according to claim 1, Asbury A is silent regarding wherein the diameter of the mesh holes formed on the lower portion of the mesh plate is formed smaller than that of the plurality of mesh holes formed on the upper portion of the mesh plate.
However it would be obvious under Routine Optimization (see MPEP 2144.05 II.) to decrease a diameter of filtering holes as the pressure of an auger compounds along the decent to a lower portion of the mesh holes, necessitating a greater resistance to solids passing there through.
Additionally Young C teaches such a system of smaller diameter mesh holes formed on the lower portion of the mesh plate in relation to the increasing pressure provided by the auger (“A plurality of holes are formed in the upper mesh 55 and the lower mesh 56, and a relatively large hole is formed in the upper mesh 55, and a 

Regarding claim 9, Asbury A discloses the mesh drum according to claim 1, Asbury A is silent regarding wherein the each wall blade has a stepped part stepwise projected radially from the outer surface thereof at the intermediate portion of the mesh plate.
However Young C teaches (Fig-6 re-annotated) wherein the each wall blade has a stepped part (B), stepwise projected radially from the outer surface thereof at the intermediate portion of the mesh plate.
The advantage of wherein the each wall blade has a stepped part, stepwise projected radially from the outer surface thereof at the intermediate portion of the mesh plate, is to guide food being pushed by the screw blade “the wall balde 59 is formed to be in close contact with or close to the end of the screw blade 42, and serves as a guide to move the food is injected downward” (page 7 of 11, 6th paragraph).
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Asbury A with Young C by adding to the drum of Asbury A the stepped guiding part of Young C, to guide food being pushed by the screw blade.

    PNG
    media_image2.png
    549
    731
    media_image2.png
    Greyscale




Regarding claim 13, Asbury A discloses the juice extractor according to claim 11, Asbury A further disclose wherein the annular discharge groove is connected to a draff descending hole (hole of pressure seal/guide 38 connects to draff outlet 36, “As shown in FIG. 5, a residue outlet seal 38 is disposed at a first end of the residue outlet 36.” [0022], note 38 is mislabeled as 36 in figure 6).
Asbury A is silent regarding the discharge groove is gradually increased in depth as it goes toward the draff descending hole.
However it would be obvious under Routine Optimization (see MPEP 2144.05 II.) to gradually transition the path of viscous draff material to reduce frictional resistance to the movement thereof. 



Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SPENCER H KIRKWOOD whose telephone number is (469)295-9113.  The examiner can normally be reached on 11:00 am - 8:00 pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Spencer H. Kirkwood/Examiner, Art Unit 3761           

/CHRISTOPHER M KOEHLER/Primary Examiner, Art Unit 3726